June 30, 1916. The opinion of the Court was delivered by
The defendant was charged with the violation of the ordinance of the city of Rock Hill in storing and keeping contraband liquor. He was arrested, tried, and convicted before the recorder and a jury. After sentence he appealed to the Court of General Sessions for York county, and the judgment of the lower Court was affirmed. Thereupon the defendant appealed, and seeks reversal on the ground that the warrant was fatally defective, in that it was sworn out by the chief of police of the city of Rock Hill, and that *Page 451 
under the provisions of section 3005 of Volume I, and section 44 of Volume II, of the Code of Laws, the chief of police could not legally swear out the warrant against the appellant, and error in holding that these sections only confer on police officers of a municipality additional powers and duties, and has no reference to signing warrants.
This exception must be overruled. The law requires that the magistrate's constable shall prepare the jury list and shall draw the same, but in the recorder's Court the jury can be drawn by any one the recorder names. The chief of police in this case had nothing to do with the preparation of the jury list and drawing the same, and the defendant was in no way prejudiced in his trial by any act of the chief of police, who swore out the warrant, and we see no error on the part of the Circuit Court in his Honor's holding.State v. Byrnes, 100 S.C. 231, 84 S.E. 822.
Judgment affirmed.